OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of burglary of a vehicle, and assessed punishment, enhanced with two prior felony convictions, at 50 years imprisonment. The conviction was affirmed. Bugarin v. State, 777 S.W.2d 556 (Tex.App.-El Paso 1989). Appellant petitioned this Court for review claiming that the Court of Appeals erred in holding that delivery of the parole law charge under Art. 37.07, Sec. 4, V.A.C.C.P., was not reversible error.
We have considered the issue raised and find that the Court of Appeals reached the correct result. The petition for discretion*595ary review will be refused. As is true in every case where this Court refuses a petition for discretionary review, however, refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). Moreover, harm determinations relevant to submission of the unconstitutional parole statute are now governed by this Court’s opinion in Arnold v. State, 784 S.W.2d 372 (Tex.Cr.App.1990).
With this understanding, appellant’s petition for discretionary review is refused.
McCORMICK, P.J., concurs.
TEAGUE, J., dissents.